Citation Nr: 9920689	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to December 
1955 and from March 1956 to July 1962.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in September 1994, and the veteran 
appealed.  

In May 1997, the Board of Veterans' Appeals (Board) rendered 
final decisions on appeals which were taken from RO denials 
of other claims in September 1994.  The May 1997 Board 
decision remanded the current claims to the RO for further 
development.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
prostate disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  Currently, the veteran has small external hemorrhoids 
with no fissures or thromboses.


CONCLUSIONS OF LAW

1.  The claim for service connection for a prostate 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114, Diagnostic 
Code 7336 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a prostate disability.

Factual Background

The veteran's service medical records show an impression of 
chronic prostatitis in January 1957 and prostate treatment 
through May 1957.  On service discharge examination in June 
1962, a prostate disability was not diagnosed.

The veteran filed his claim for service connection for 
prostate disability in March 1994.  

On VA examination in July 1994, it was noted that the veteran 
had undergone resection of his prostate via perineal approach 
in 1982.  The diagnosis was status post prostatectomy for 
carcinoma of the prostate.

On VA examination in February 1998, the veteran reported 
having urinary symptoms since his 1982 surgery.  Clinically, 
he had an empty prostatic fossa with no palpable nodules or 
masses.  An addendum to the examination report, ordered 
because the May 1997 Board remand had ordered that an opinion 
as to a nexus to service be rendered, opined that the 
veteran's prostate cancer which occurred in 1982 was not 
related to his in-service prostatitis.

Criteria

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.303 and 3.304 (1998).  

The service incurrence of prostate cancer may be presumed if 
it is manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in the line of duty 
(medical and some lay evidence); and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson is incapable of indicating that he or she has a 
current disability, or what its diagnosis is, or what its 
etiology is.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Medical evidence is required.  Caluza.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The first prong of the Caluza well groundedness test is met, 
as there is medical evidence of record of current residuals 
of prostate cancer.  The second prong of the Caluza well 
groundedness test is also met, as the appellant was treated 
for prostatitis in service.  

The third prong of the Caluza well groundedness test is not 
met, however, as there is no competent medical evidence of 
record of a nexus between the appellant's current prostate 
cancer residuals and the prostatitis which the appellant had 
in service in 1957.  



Although the appellant may believe that there is a medical 
nexus, he is a layperson, and as such, his beliefs as to 
medical nexus matters are not competent medical evidence 
thereof.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  The third 
prong of Caluza is also not met because there is no competent 
medical evidence of record showing that the veteran's 
prostate cancer was manifested to a degree of 10 percent 
within one year of his active service discharge, so the 
presumptive service connection provisions at 
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, and 1137 and 
38 C.F.R. §§ 3.307 and 3.309 may not serve as the nexus to 
service in this instance.  

The mere fact that chronic prostatitis was suspected in 
service does not suffice to establish a well-grounded claim, 
especially here, where the service discharge examination was 
negative, the claim was filed many years after service, and 
there is competent medical opinion stating that there is no 
nexus between the currently diagnosed disability and the 
in-service disease.  See Hampton v. Gober, 10 Vet. App. 481 
(1997), and Clyburn v. West, No. 97-1321 (Apr. 2, 1999) 
(claim is well grounded when a disability is shown on service 
discharge examination and claim is filed within a year of 
service discharge, but is not well grounded when the service 
discharge examination is negative even if a disability is 
diagnosed shortly after service discharge).  

The Board finds that the RO advised the appellant of the 
evidence necessary to establish a well grounded claim in its 
April 1995 statement of the case, and he has not indicated 
the existence of any available medical evidence that has not 
already been requested and/or obtained that would well ground 
his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim for service connection is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.

Where, as here, the Board has denied the claim on the basis 
of its lack of well groundedness, whereas on remand in May 
1997, it had indicated that it believed that the claim was 
well grounded, the Board must determine whether the appellant 
has been given adequate opportunity to submit evidence or 
argument on it, and if not, the Board must consider whether 
the appellant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Board concludes that there 
has been no prejudice to the veteran, as his claim was 
accorded more development and consideration than was 
warranted.  Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board has considered the holdings of the United States 
Court of Veterans Appeals (Court) in Robinette v. Brown, 8 
Vet. App. 69 (1995) and Epps v. Brown, 9 Vet. App. 341 
(1996).  The Board finds that the veteran was provided with 
adequate notice of the basis for the denial of his claim, and 
of the evidence required to support it.


II.  Entitlement to an initial 
compensable rating for hemorrhoids.

Factual Background

The veteran was treated for hemorrhoids in service.  

On VA examination in February 1998, clinically, the veteran 
had small external hemorrhoids with no fissures.  

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1996).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  They represent as far as 
can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and 
their residual conditions in civilian occupations.

A noncompensable rating is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent rating 
requires large or thrombotic irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating requires hemorrhoids with persistent 
bleeding and secondary anemia, or hemorrhoids with fissures.  
38 C.F.R. § 4.114, Code 7336 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial compensable evaluation for his 
hemorrhoids is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of a higher level of disability is 
sufficient to establish a well-grounded claim seeking a 
higher rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected hemorrhoids (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an initial compensation 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that the facts have been properly 
developed.  The veteran was afforded a VA examination in 
February 1998, and it is adequate for rating purposes.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Since the veteran had small external hemorrhoids with no 
fissures on VA examination in February 1998, a compensable 
rating is not warranted for his service-connected 
hemorrhoids.  The degree of disability present more nearly 
approximates the criteria for the rating now assigned than 
for any higher rating.  This being the case, the provisions 
of 38 C.F.R. § 4.7 mandate retention of the noncompensable 
rating, and the benefit of the doubt doctrine does not apply.

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's hemorrhoids, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
in view of the fact that there is no clinical evidence of 
compensable disablement, the Board finds that a staged rating 
is not appropriate.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for a prostate disability, 
the appeal is denied.

A compensable rating for hemorrhoids is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

